DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:

I. Claims 1-9, 13 and 14, drawn to an optical fiber bundle manufacturing apparatus and method, classified in G02B 6/3612.
II. Claims 10-11, drawn to a light guide, classified in G02B 6/04.
III. Claim 12, drawn to an endoscope, classified in A61B 1/07.

Inventions I and II are related as apparatus and product made.  The inventions in this relationship are distinct if either or both of the following can be shown: (1) that the apparatus as claimed is not an obvious apparatus for making the product and the apparatus can be used for making a materially different product or (2) that the product as claimed can be made by another and materially different apparatus (MPEP § 806.05(g)).  In this case the product (light guide / branched optical fiber bundle) may be made by another and materially different process, for instance assembly by hand.
Inventions II and III are related as mutually exclusive species in an intermediate-final product relationship.  Distinctness is proven for claims in this relationship if the intermediate product is useful to make other than the final product, and the species are patentably distinct (MPEP § 806.05(j)).  In the instant case, the intermediate product is deemed to be useful as a light guide / branched optical fiber bundle that may be employed in any optical device that is not an endoscope and the inventions are deemed patentably distinct because there is nothing of record to show them to be obvious variants.
Inventions I and III are related as apparatus and product made.  The inventions in this relationship are distinct if either or both of the following can be shown: (1) that the apparatus as claimed is not an obvious apparatus for making the product and the apparatus can be used for making a materially different product or (2) that the product as claimed can be made by another and materially different apparatus (MPEP § 806.05(g)).  In this case (the endoscope including a light guide / branched optical fiber bundle) may be made by another and materially different process, for instance assembly by hand.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
A prior art search for each of the three inventions requires different and divergent classification and text query searches.  Due to the amount of art in all of the relevant search areas, a search of more than one of the claimed invention would place an undue burden on the examiner.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Thomas Spinelli (Reg. No. 39.533) on a provisional election was made without traverse to prosecute the invention of Group I, claims 1-9, 13 and 14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 10-12 have been withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.




Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345. The examiner can normally be reached Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Claims 10-12 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the on June 24, 2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The prior art documents submitted by applicant in the Information Disclosure Statement filed on December 23, 2020 have all been considered and made of record (note the attached copy of form PTO-1449).

Drawings
	Seventeen (17) sheets of drawings were filed on December 23, 2020 and have been accepted by the examiner.

Specification
Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-6, 8, 9, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu et al. (JP 2005-181867 A; cited on IDS filed December 23, 2020).
Regarding claims 1, 2, 4-6, 8, and 9 ; An optical fiber bundle manufacturing apparatus (branch type optical fiber bundle manufacturing apparatus 19; see Figure 6) comprising: 
a winding member (bobbins 1A, 1B, 1C, 1D, 1E; see Figure 6) rotatable in a winding direction about a rotary axis and configured to wind up an optical fiber wire (optical fiber strands 21A, 21B, 21C, 21D, 21E); 
a guide member (optical fiber strand guide members 24A, 24B, 24C, 24D, 24E) movable in a direction (horizontal) parallel to the rotary axis, the guide member (24A, 24B, 24C, 24D, 24E) being configured to guide the optical fiber wire (21A, 21B, 21C, 21D, 21E) to any one of p first winding positions (the p first winding positions correspond to the branched bundle portions 101A, 111A, 121A, 131A, 141A, 151A, 161A, 171A; see Figure 4), a converging winding position (the converging winding position corresponding to bundle portion 18; see Figure 4), and q second winding positions on an outer peripheral surface of the winding member (the q winding positions correspond to the locations of branched bundle portions 101B, 111B, 121B, 131B, 141B, 151B, 161B, 171B; see Figure 4), where p is a natural number of 2 or more and q is a natural number of 2 or more (see Figure 4); and 
a processor (control unit 27) configured to perform processing to move the guide member (24A, 24B, 24C, 24D, 24E) such that a first branching portion (101A, 111A, 121A, 131A, 141A, 151A, 161A, 171A) branching into p branches (see Figure 4) at the first winding positions, a converging portion (18) converging the first branching portion branching into p branches into one at the converging winding position, the second branching portion (101B, 111B, 121B, 131B, 141B, 151B, 161B, 171B) branching into q branches (see Figure 4) from the converging portion (18) converging into one at the second winding positions, and a connecting portion (18) connecting the first branching portion (101A, 111A, 121A, 131A, 141A, 151A, 161A, 171A) and the second branching portion (101B, 111B, 121B, 131B, 141B, 151B, 161B, 171B) are formed in this order by the optical fiber wire (21A, 21B, 21C, 21D, 21E);
wherein the processor (27) is configured to perform the processing to move the guide member (24A, 24B, 24C, 24D, 24E) during rotation of the winding member (bobbins 1A, 1B, 1C, 1D, 1E; see Figure 6);
wherein the first branching portion (101A, 111A, 121A, 131A, 141A, 151A, 161A, 171A; see Figure 4) includes p first branched end portions, the second branching portion (101B, 111B, 121B, 131B, 141B, 151B, 161B, 171B; see Figure 4) includes q second branched end portions, and the processor (27) is configured to control the guide member (24A, 24B, 24C, 24D, 24E) such that the optical fiber wire (21A, 21B, 21C, 21D, 21E) is approximately uniformly disposed between the respective first branched end portions and respective second branched end portions (see Figure 4);  
wherein the processor (27) is configured to control the guide member (24A, 24B, 24C, 24D, 24E) such that the optical fiber wire (21A, 21B, 21C, 21D, 21E) is disposed at random in the converging portion (see paragraph 74);  
further comprising a cutting device (cutter, which is passed between the bottom surface of cutting groove 8 of each bobbin 1, 1A, 1B, 1C, 1D, 1E and the optical fiber strands 9, 21A, 21B, 21C, 21D, 21E; see Figures 1-3 and 6) wherein the cutting device (cutter) is configured to cut the optical fiber wire (9, 21A, 21B, 21C, 21D, 21E) wound around the winding member (bobbin 1, 1A, 1B, 1C, 1D, 1E) at the first branching portion (101A, 111A, 121A, 131A, 141A, 151A, 161A, 171A) and the second branching portion (101B, 111B, 121B, 131B, 141B, 151B, 161B, 171B);  
wherein the first branching portion (101A, 111A, 121A, 131A, 141A, 151A, 161A, 171A)  includes p first branched end portions (see Figure 4), the second branching portion (101B, 111B, 121B, 131B, 141B, 151B, 161B, 171B) includes q second branched end portions (see Figure 4), and -34- the processor (27) is configured to move the guide member (24A, 24B, 24C, 24D, 24E) such that an arrangement number of portions of the optical fiber wire (21A, 21B, 21C, 21D, 21E) on each of paths between the respective first branched end portions and the respective second branched end portions is arbitrarily set in a distributed manner;  
wherein the processor (27) is configured to move the guide member  (24A, 24B, 24C, 24D, 24E) such that the arrangement numbers are set substantially equal (see Figure 4).  
Regarding claims 13 and 14; A method of manufacturing an optical fiber bundle (see Figures 4 and 6), the method comprising: 
preparing a winding member (bobbin 1A, 1B, 1C, 1D, 1E) rotatable in a winding direction about a rotary axis and configured to wind up an optical fiber wire (21A, 21B, 21C, 21D, 21E), and a guide member (24A, 24B, 24C, 24D, 24E) movable in a direction parallel to the rotary axis and configured to guide the optical fiber wire (21A, 21B, 21C, 21D, 21E) to a winding position of the winding member (1A, 1B, 1C, 1D, 1E) on an outer peripheral surface of the winding member (1A, 1B, 1C, 1D, 1E); and 
performing winding control processing (control unit 27 controls the guide member driving unit 25 and the bobbin driving unit 26) 
where the winding member (1A, 1B, 1C, 1D, 1E) is rotated, and 
the optical fiber wire (21A, 21B, 21C, 21D, 21E) is wound up while moving the guide member (24A, 24B, 24C, 24D, 24E) 
such that an arrangement number of portions of the optical fiber wire (21A, 21B, 21C, 21D, 21E) on each of paths between p first winding positions on the winding member (1A, 1B, 1C, 1D, 1E) and q second winding positions on the winding member (1A, 1B, 1C, 1D, 1E), which differ from the first winding positions in the circumferential direction position, is arbitrarily set in a distributed manner, 
where p is a natural number of 2 or more and q is a natural number of 2 or more (see Figure 4; the p first winding positions corresponding to the positions of branches 101A, 111A, 121A, 131A, 141A, 141A, 161A, 171A, and the q second winding positions correspond to the positions of branches 101B, 111B, 121B, 131B, 141B, 151B, 161B, 171B), and 
the portions of the optical fiber (21A, 21B, 21C, 21D, 21E) are converged into one at a position (the position corresponding to portion 18) which differs from the first winding position and the second winding position in a circumferential direction and between the first winding position and the second winding position (see Figures 4 and 6);
wherein the winding control processing (operation of control unit 27) is performed such that the optical fiber wire (21A, 21B, 21C, 21D, 21E) is wound up while moving the guide member (24A, 24B, 24C, 24D, 24E) such that the arrangement numbers are set substantially equal (see Figure 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (JP 2005-181867 A; cited on IDS filed December 23, 2020) in view of Hatsutori et al. (JP 63-092904 A; cited on IDS filed December 23, 2020).
Regarding claim 3; Hu et al. discloses the optical fiber bundle manufacturing apparatus according to claim 1 as applied above, including a control unit (27), but does not disclose the details of the control unit and does not disclose a memory.  
Hatsutori et al. teaches that an optical fiber manufacturing apparatus may include a control unit (electronic control unit 95) see page 7 of the machine translation provided with the IDS filed December 23, 2020), the electronic control unit including a computer including a CPU and a memory, which drives the winding operation of the optical fiber (3) on a rotary jib (12) according to a predetermined winding pattern.  
Therefore, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to use a control unit including a computer with a processor and memory that stores predetermined winding patterns having any desired numbers of first and second branching portions as the control unit (27) of Hu et al. thereby providing an a memory, wherein the memory is configured to store a first winding path where a number of branches of the first branching portion (101A, 111A, 121A, 131A, 141A, 141A, 161A, 171A) and a number of branches of the second branching portion (101B, 111B, 121B, 131B, 141B, 151B, 161B, 171B) are equal to each other (see Figure 4 of Hu et al.), and a second winding path where the number of branches of the first branching portion (101A, 111A, 121A, 131A, 141A, 141A, 161A, 171A) and the number of branches of the second branching portion (101B, 111B, 121B, 131B, 141B, 151B, 161B, 171B) differ from each other, and the processor is configured to read either one of the first winding path and the second winding path from the memory, and to control the guide member (24A, 24B, 24C, 24D, 24E).  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (JP 2005-181867 A; cited on IDS filed December 23, 2020).
Regarding claim 7; Hu et al. discloses the optical fiber bundle manufacturing apparatus according to claim 1 as applied above, but does not disclose that the optical fiber wire has a diameter of 0.1 mm or less, and the converging portion is formed of 10 or more portions of the optical fiber wire.  Before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to use any desired optical fiber, including an optical fiber having a diameter of 0.1 mm or less, for the purpose of obtaining a desired optical transmission with an optical fiber having an appropriate numerical aperture for the intended use, and also to form the converging portion of any desired number of optical fibers, including 10 or more portions of optical fiber wire, for the purpose of obtaining a desired optical transmission capability for the intended use, since the invention would perform equally well regardless of the size of the fiber and/or numbers of fibers employed, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233) and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Burnham et al. (US 2010/0195955 A1) discloses an optical fiber interconnection system (see Figure 2B);
Kerr et al. (US 7,548,676 B2) discloses an apparatus and method for forming optical converters (see the entire disclosure);
Ishizaki et al. (JP 2009-109688) disclose s method of manufacturing branched structure optical fibers (see the entire disclosure);
Sun et al. (US 6,885,800 B2) discloses a method and apparatus of cross-connecting optical fibers to form optical fiber ribbons (see the entire disclosure); and
Kingstone (US 5,376,201) discloses a method of manufacturing an optical fiber bundle for an image device (see the entire disclosure).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345. The examiner can normally be reached Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874